EXHIBIT 10.1

 

RETIREMENT AGREEMENT

 

This Agreement (“Agreement”) is made by and between Paul T. Branagan
(“Employee”) and Petrol Oil and Gas, Inc., a Nevada corporation (the “Company”)
(hereinafter collectively “the parties”).

 

WHEREAS, Employee is employed by the Company as Chief Executive Officer,
President, Secretary and Treasurer;

 

WHEREAS, the Company and Employee (collectively referred to as "the Parties")
have entered into an Employment Agreement dated November 2, 2005 (the
"Employment Agreement");

 

WHEREAS, Employee has been granted stock options to purchase 1,250,000 shares of
the Company’s common stock at prices ranging from $0.50 to $2.50 per share for a
period expiring on September 30, 2010 (the "Stock Option Agreements");

 

WHEREAS, Employee has been granted a perpetual 1/100 over-riding royalty on
production from any wells completed on the Company’s current and future leased
acreage (the “Over-Rides”);

 

WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to retire as an officer and employee of the Company
effective May 4, 2007 and to resign from the Company’s Board of Directors
effective May 4, 2007;

 

WHEREAS, the parties wish to define the terms and conditions of Employee’s
retirement and separation from employment with the Company;

 

NOW, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:

 

1. Retirement. Employee agrees to retire from, and thereby terminate, his
employment with the Company effective May 4, 2007 (“Retirement Date”). On the
Retirement Date, Employee’s employment with the Company and all further
compensation, remuneration, and eligibility of Employee under Company benefit
plans shall terminate, except as otherwise provided in this Agreement or by
applicable law.

 

2. Resignations. Employee hereby resigns as an officer and director of the
Company and its subsidiaries effective May 4, 2007.

 

3. Severance Benefits Following Retirement Date. The Company will pay to
Employee his normal base salary in normal payroll installments through November
1, 2007, less ordinary and necessary withholding taxes. The Company further
agrees to pay Employee his normal pay

 

1

 

--------------------------------------------------------------------------------



for 6 vacation days less ordinary and necessary withholding taxes. The Company
further agrees to reimburse the Employee’s cost of continuing medical and dental
insurance benefits for Employee and Employee’s eligible dependents, if any,
under the Comprehensive Budget Reconciliation Act of 1986 (“COBRA”) for so long
as Employee is eligible for and elects such continuation of benefits under
COBRA, up to a maximum period of eighteen (18) months following the Retirement
Date.

 

4. Cancellation of Options, Termination of Employment Agreement and Cancellation
of Over-Rides.

 

(a) all of the Employee’s Stock Option Agreements shall be cancelled effective
May 4, 2007;

 

(b) the Employment Agreement by and between the Employee and the Company shall
terminate effective May 4, 2007;

 

(c) the Employee’s Over-Rides shall be cancelled effective May 1, 2007 and
assigned to the Company;

 

5. Employee transfers all of his rights and interest to any furniture and
equipment at the executive office in Las Vegas, Nevada.

 

6. Cooperation, Non-Disparagement, and Indemnity.

 

 

(a)

Neither the Employee nor the officers of the Company shall state or otherwise
publish anything about the other party which would adversely affect the
reputation, image or business relationships and goodwill of the other party in
its/his market and community at large, except as required by law.

 

 

(b)

Employee shall fully cooperate with the Company in defense of legal claims
asserted against the Company, and other matters, which require the Employee’s
testimony or input regarding knowledge gained during the course of his
employment. The Company agrees to reimburse Employee for reasonable costs and
expenses incurred as a result thereof. Employee agrees that he will not speak or
communicate with any party or representative of any party, who is known to
Employee to be either adverse to the Company in litigation or administrative
proceedings or to have threatened to commence litigation or administrative
proceedings against the Company, with respect to the pending or threatened legal
action, unless given express permission to do so by the Company, or is otherwise
compelled by law to do so, and then only after advance notice to the Company.

 

 

(c)

During the severance period, ending November 1, 2007, Employee shall, from time
to time, and upon reasonable request of the Company, fully cooperate and assist
with the Company, with consideration of his retired status, regarding management
transition, satisfaction of Company’s reporting requirements, preparation of
financial statements; customer, supplier and service provider relationships; and
field operations. Company shall provide advance notice to Employee as soon as
practicable.

 

2

 

--------------------------------------------------------------------------------



 

 

(d)

For a period of one year following the Retirement Date, Employee agrees to be
bound by and follow the same standards and duty of loyalty to the Company as are
required of the Company’s employees and officers, except that Employee may
engage in other employment and related activities.

 

 

(e)

The Company agrees to indemnify Employee, to the extent permitted by law, for
liabilities and costs incurred by Employee by reason of his employment with the
Company, on the same basis as it does in similar circumstances with other
employees and officers.

 

7. Release of All Claims.

 

(a) Release of Company by Employee. In consideration of the receipt of the sums
and covenants stated herein, Employee does hereby, on behalf of himself, his
heirs, administrators, executors, agents, and assigns, forever release, requite,
and discharge the Company and its agents, parents, subsidiaries, affiliates,
divisions, officers, directors, employees, predecessors, successors, and assigns
(“Released Parties”), from any and all charges, claims, demands, judgments,
actions, causes of action, damages, expenses, costs, attorneys’ fees, and
liabilities of any kind whatsoever, whether known or unknown, vested or
contingent, in law, equity or otherwise, which Employee has ever had, now has,
or may hereafter have against said Released Parties for or on account of any
matter, cause or thing whatsoever which has occurred prior to the date of his
signing this Agreement. This release of claims includes, without limitation of
the generality of the foregoing, any and all claims which are related to
Employee’s employment with the Company and his retirement from his officer
position and his employment on May 4, 2007, and his resignation from the Board
of Directors effective May 4, 2007; and any and all rights which Employee has or
may have had under the following laws: Title VII of the Civil Rights Act of
1964, as amended by the Equal Employment Opportunity Act of 1972, the Civil
Rights Act of 1991; the Employee Retirement Income Security Act, 29 U.S.C.
Section. 1001 et seq.; the Americans With Disabilities Act; the Age
Discrimination in Employment Act, as amended; and all other federal, state, and
local statutes, regulations or public policies, as well as the laws of contract,
torts, and all other subjects; provided, however, that nothing herein shall be
deemed to affect any rights of Employee under this Agreement or to restricted
shares; and provided further that nothing herein shall be deemed to affect any
rights of Employee to indemnity for liabilities incurred for acts taken in good
faith in the course and scope of employment with the Company which acts are
otherwise covered under the terms and conditions of Directors and Officers
liability insurance maintained by Company during the employment of Employee.

 

(b) Release of Employee by Company. The Company does hereby, on behalf of itself
and its agents, parents, subsidiaries, affiliates, divisions, officers,
directors, employees, predecessors, successors and assigns, forever release,
requite, and discharge the Employee and his immediate family members, heirs,
administrators, executors, agents and assigns, from any and all charges, claims,
demands, judgments, actions, causes of action, damages, expenses, costs,

 

3

 

--------------------------------------------------------------------------------



attorneys’ fees, and liabilities of any kind whatsoever, whether known or
unknown, vested or contingent, in law, equity or otherwise, which the Company
ever had, now has, or may hereafter have against Employee for or on account of
any matter, cause or thing whatsoever which has occurred prior to the date of
Employee’s signing this Agreement; provided, however, that nothing herein shall
be deemed to release or affect any rights of the Company pursuant to this
Agreement.

 

8. Complete and Absolute Defense. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly and knowingly waive their respective rights to assert any
claims against the other which are released hereunder, and covenant not to sue
the other party or Released Parties based upon any claims released hereunder.
The parties further represent and warrant that no charges, claims or suits of
any kind have been filed by either against the other as of the date of this
Agreement.

 

9. Non-Admission. It is understood that this Agreement is, among other things,
an accommodation of the desires of each party, and the above-mentioned payments
and covenants are not, and should not be construed as, an admission or
acknowledgment by either party of any liability whatsoever to the other party or
any other person or entity.

 

10. Knowing and Voluntary Execution. Each of the parties hereto further states
and represents that he or it has carefully read the foregoing Agreement and
knows the contents thereof, and that he or it has executed the same as his or
its own free act and deed. Employee further acknowledges that he has been and is
hereby advised to consult with an attorney concerning this Agreement and that he
had adequate opportunity to seek the advice of legal counsel in connection with
this Agreement. Employee also acknowledges that he has had the opportunity to
ask questions about each and every provision of this Agreement and that he fully
understands the effect of the provisions contained herein upon his legal rights.

 

11. Executed Counterparts. This Agreement may be executed in one or more
counterparts, and any executed copy of this Agreement shall be valid and have
the same force and effect as the originally-executed Agreement.

 

12. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada.

 

13. Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company.

 

14. Assignability. Employee’s obligations and agreements under this Agreement
shall be binding on the Employee’s heirs, executors, legal representatives and
assigns and shall inure to the benefit of any successors and assigns of the
Company. The Company may assign this Agreement or any of its rights or
obligations arising hereunder to any party, as part of a sale of its assets or
other similar change of control.

 

4

 

--------------------------------------------------------------------------------



 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in respect of the subject matter hereof, and this Agreement
supersedes all prior and contemporaneous agreements between the parties hereto
in connection with the subject matter hereof.

 

16. Further Assurances. The parties mutually agree to execute and deliver such
additional documents as is reasonably necessary to give full force and effect to
this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Retirement Agreement in
triplicate originals as of the 4th day of May, 2007.

EMPLOYEE: 

/s/ Paul Branagan                       

Paul T. Branagan

 

COMPANY:

Petrol Oil and Gas, Inc., a Nevada corporation

 

By:/s/ Loren Moll                                           

By:/s/ Robert Kite                                  

 

Loren Moll, Chairman of the Board

Robert Kite, Director

 

 

By:/s/ Duane Fadness                                  

By:/s/ Suzanne Herring                           

 

Duane Fadness, Director

Suzanne Herring, Director

 

 

5

 

 